Citation Nr: 1739475	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  09-15 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable rating for hypertension.  


REPRESENTATION

Appellant (Veteran) represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

The Veteran served on active duty from October 1992 to February 2004. 

This matter comes before the Board of Veterans' Appeals (Board) from a November 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In the decision, the RO denied the Veteran's claim for a compensable evaluation for hypertension.  In October 2011, the Veteran testified before the undersigned Veterans Law Judge at a hearing held at the RO.  A transcript of the hearing has been associated with the record.  The record consists entirely of electronic claims files and has been reviewed.  

In April 2012, the Board remanded the issue on appeal for additional development and medical inquiry.  Subsequently, in September 2015, the Board denied the claim for a compensable rating.  The Veteran then appealed the decision to the U.S. Court of Appeals for Veterans Claims (Court).  In April 2017, the Court set aside the Board's September 2015 decision, and remanded the matter for readjudication.  The case is again before the Board for appellate review.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A remand of this matter is warranted for additional medical inquiry.  The most recent VA examination into the Veteran's claim was conducted nearly four years ago in October 2013.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (finding a Veteran entitled to a new examination after a two-year period between the last VA examination and the Veteran's contention that the disability had increased in severity).   

Furthermore, as noted by the Court in its April 2017 decision, certain evidence of record indicates that an extraschedular rating may be warranted for symptoms that may be associated with the Veteran's service-connected hypertension.  Specifically, evidence indicates that hypertension may cause symptoms such as headaches, dyspnea, and dizziness.  These symptoms are not contemplated under the diagnostic code addressing hypertension evaluations.  See 38 C.F.R. § 4.104, Diagnostic Code 7101.  The Veteran's representative also asserts that these symptoms may interfere with the Veteran's employment.  As such, this matter should be referred to the VA Under Secretary for Benefits, or to the VA Compensation Service Director, for a determination of whether the Veteran's disability picture requires the assignment of an extraschedular evaluation.  See 38 C.F.R. § 3.321; see also Thun v. Peake, 22 Vet.App. 111, 115 (2008). 

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.  In particular, include in the record any outstanding VA treatment records, the most recent of which are dated in June 2017.  All records/responses received must be associated with the claims file.  

2.  Schedule a VA examination to determine the current severity of service-connected hypertension.  Any and all indicated studies deemed necessary by the examiner should be accomplished.  See 38 C.F.R. 
§ 4.104, Diagnostic Code 7101. 

3.  Thereafter, the AOJ should refer the case to the VA Under Secretary for Benefits, or to the Director, Compensation Service, for extraschedular consideration.  Evidence of record indicating that headaches, dyspnea, and dizziness relate to hypertension, and interfere with employment, should be considered (see e.g., July 2008 VA examination report and transcript of October 2011 Travel Board hearing).    

4.  After the completion of any action deemed appropriate in addition to that requested above, the Veteran's claim should be readjudicated.  All evidence received since the most recent (December 2013) Supplemental Statement of the Case (SSOC) should be considered.  If any benefit sought remains denied, the Veteran and his representative should be provided another SSOC. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




